Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The office action is in response to amendment filed on 08/12/2022 in which claims 1-2 were presented for examination and have been fully considered.
Response to Arguments
Applicant’s arguments, see page 3-6, filed 08/12/2022, with respect to the rejection(s) of claim 1 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 3-4, filed 08/12/2022, with respect to amended claim 1, Moore et al. (US6154889A) references failed to provide limitation “free of any securing means or protrusions” in the front section of unitary inner cushion is not found persuasive. Examiner respectfully notes that the term “section” is very broad and merely means "one of several components; a piece" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com), therefore it could be any section in the helmet that is free of any securing means and secondly “free of any securing means or protrusions” is not supported by applicant’s written specification and considered to be a new matter. Based on the newly amended claim 1, new claim rejections are applied (see below).  
Applicant’s claim amendment filed on 08/12/2022 overcomes the 112(a) rejection of claim 1. Claim Rejections - 35 USC § 112(a) has been withdrawn, however, based on the newly amended claim 1, new claim rejections are applied (see below).  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 recites the limitation “free of any securing means or protrusions” which lacks antecedent basis in the written specification. There is no disclosure in the specification as originally filed, which includes the original written description, therefore, it is unclear to understand and lacks antecedent basis in the written specification of the claim language. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes numbering throughout that makes the claim complicated to follow.  It is recommended that applicant remove the numbering within the claim and instead just use indentations (if necessary) to separate the claimed elements (for example, please remove 1) through 4) under both a) and b) of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “free of any securing means or protrusions” in lines 13 and 15 and it is unclear as to the position of this claim limitation. There is no disclosure in the specification as originally filed, which includes the original written description and original claims that shows or describes “free of any securing means or protrusions” It is unclear what exactly where or what the applicant is referring to as a “free of any securing means or protrusions”, therefore this limitation is considered as new matter. For purpose of examining “free of any securing means or protrusions” is considered as any where in the helmet that doesn’t have any attachment or have open cut. 
Dependent claims are rejected at least for depending from a rejected claim.
Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US6154889A) in view of Lewis Jr et al. (GB2434303A) (herein after Lewis). 
Regarding claim 1, Moore discloses a helmet to be worn during sports comprising (Figs 1-8; Col 1, lines 13-24) a unitary inner cushion (Fig 7, liner #14; Col 5; lines 61-67) having an open section (See annotated Fig 1 below) that distinguishes the rear section of the inner cushion from the front section of the inner cushion (Annotated Fig 1 below); and a plurality of curvature relief cutouts (Fig 7; notch #60 or See annotated Fig 1 below) distributed around the front section of the inner cushion (Annotated Fig 1 below); and
 
    PNG
    media_image1.png
    344
    745
    media_image1.png
    Greyscale

Annotated Fig 1 of Moore

a unitary outer shell (Fig 2, shell #12) into which the inner cushion (Figs 1 and 8) can be inserted, the outer shell having: (See annotated Fig 2 below) a front section conforming to the shape of the front section of the unitary inner cushion free of any securing means or protrusions; a rear section conforming to the shape of the rear section of the unitary inner cushion free of any securing means or protrusions (See annotated Fig 2 below); an open section conforming to the shape of the open section of the unitary inner cushion; and 4) at least one curvature relief cutout (Fig 2; slits 36 or See annotated Fig 2 below) distributed around the front section of the outer shell conforming to the shape of the relief cutouts of the unitary inner cushion (Annotated Fig 2 below).

    PNG
    media_image2.png
    366
    778
    media_image2.png
    Greyscale
 
Annotated Fig 2 of Moore

However, Moore is silent to a front section having a first thickness and a rear section having a second thickness greater than the first section.
Lewis teaches a front section having a first thickness; (See below Annotated Fig-3, 18 Front section, first thickness, pg. 13, line 3-10) and a rear section having a second thickness greater than the first thickness; (See below Annotated Fig-3, 30 Rear section, second thickness, pg. 13, line 3-10).

    PNG
    media_image3.png
    291
    598
    media_image3.png
    Greyscale

Annotated Fig 3 of Lewis
Moore and Lewis are considered analogous art to the claimed invention because they are in the same field of invention, helmets. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the inner cushion of the helmet of Moore to include the cushion characteristics from the helmet of Lewis to provide comfort fitting to a wearer’s head which will provide protection and help with the force of impact during a crash.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US6154889A) in view of Lewis Jr et al. (GB2434303A) (herein after Lewis) and Wasserkrug et al. (US20070130673A1)
Regarding claim 2, Moore as modified discloses the limitation as described in the claim 1 above, however failed to discloses having an adjustable outer garment configured to exert pressure on the outer shell to maintain the helmet in place when in use.
Wasserkrug discloses an adjustable outer garment (Figs 5A-5C, #400 made of a flexible fabric-like material, ¶-23 and abstract) configured to exert pressure on the outer shell to maintain the helmet in place when in use.
Moore as modified and Wasserkrug are considered analogous art to the claimed invention because they are in the same field of invention, protected headgear/helmet. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the outer shell of the helmet of Moore as modified to include an adjustable outer garment as taught by Wasserkrug to provide flexible and convenience fitting on the outer shell of the helmet and for an aesthetically pleasing appearance (fabric can have any patterns or designs as user desired). 
Moreover, Examiner respectfully notes that the limitation “configured to exert pressure on the outer shell to maintain the helmet in place when in use” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As Moore as modified above discloses the structure of the helmet as claimed, there would be a reasonable expectation to perform such function.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732